DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of the receipt of Preliminary Amendment filed 18 May 2020.
Priority
Acknowledgment is made of applicant’s claim for priority a national stage application under 35 U.S.C. 371. The requirements 35 U.S.C. 371 are met.
Information Disclosure Statement
The references cited on a Form PTO 1449 have been considered.
Specification
The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the s a plurality of fluidic channels each having their own distinct longitudinal axis”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 7, 13-14 and 17  is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Seki et al. (U.S. 2014/0332492 A1).
Regarding independent Claim 1, Seki et al. teach (§§0054-00110 and Figs. 1-14) a fluid barrier, comprising: a collar (4, 13) coupled to a first end of a fluidic channel of a fluidic interface (30); the collar comprising a lip (outer part thereof) to prevent separation of the fluidic channel from a pliable fluidic container (20). Please note that, while in the embodiment illustrated in Fig. 5, the lip part of the collar 4 
Regarding Claim 4, Seki et al. further teach (Figs. 1, 10-14 or, in alternative, Fig. 5) the collar comprising a second surface (the inner surface of the channel pierced by the needle 30), the second surface interfacing with a first surface of the fluidic channel (the outer surface of the needle 30).
Regarding Claim 7, Seki et al. further teach (best seen in Fig. 5) the collar comprising a first surface (outer surface including the chamfered part 13c), the first surface comprising a radially tapered surface (13c) tapered from the first surface of the collar toward the first end of the fluidic channel.
Regarding independent Claim 11, Seki et al. teach (§§0001, 0054-00110 and Figs. 1-4 and 8-14) a printing fluid supply, comprising: an at least partially collapsible fluid bag (20); a substantially rigid fluidic interface having a fluidic channel (30) fluidically coupled to the fluid bag; and a collar (4) coupled to the fluidic channel forming a fluid barrier between the fluid bag and the fluidic interface (§0091 and Fig. 14).
Regarding Claim 13, Seki et al. further teach (Figs. 11-14) the collar to mechanically couple the fluidic interface to the fluid bag.
Regarding Claim 14, Seki et al. further teach (§§0088-0093 and Figs. 11-14) the collar being more fluid permeable relative to the fluid bag. Please note that the presence of the needle hole E in the collar 4, while no discontinuities are indicated in the bag 20, is interpreted as reading on the limitation “the collar is more fluid permeable relative to the fluid bag”.
Regarding Claim 17, Seki et al. further teach (best seen in Fig. 5) the collar comprising a first surface (outer surface including the chamfered part 13c), the first surface comprising a radially tapered surface (13c) tapered from the first surface of the collar toward the first end of the fluidic channel.
Claim(s) 19 and 21 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Konishi et al. (U.S. 2014/0332492 A1).
Regarding independent Claim 19, Konisi et al. teach (§§0036-00106 and Figs. 1-10) a bag-in-box 
Regarding Claim 21, Konisi et al. further teach the collar comprising a first surface, the collar comprising a radially tapered surface tapered from the first surface of the collar toward a second surface of the collar opposite the first surface of the collar (several examples of surfaces reading on this limitation can be seen in Fig. 6)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konishi et al. (U.S. 2014/0332492 A1) as applied to Claim 19 above, and further in view of Seki et al. (U.S. 2014/0332492 A1).
Regarding Claim 20, Konishi et al. teach all the limitations as discussed supra Claim 1 (from which this Claim depends). Konishi et al. are silent with respect to the spout comprising at least one rib formed on an interior surface of the spout and wherein the ribs provide an interference fit with a portion of the fluidic channel.
Seki et al. teach (§§0058, 0085) a spout (2) comprising at least one rib (9) formed on an interior surface of the spout and wherein the ribs provide an interference fit with a portion of the fluidic channel 

Allowable Subject Matter
Claims 2-3, 5-6, 8-10, 12, 15-16 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  Claim 2 recites, in particular, “collar is coupled to the first end of the fluidic channel via laser beam welding”. Claims 3 and 16 both recite, in particular, “the collar further comprises a flash trap formed between the collar and the first end of the fluidic channel to receive an amount of melted weld material therein during a laser beam welding process”. Claim 5 recites, in particular, “the second surface comprises a barrel extending from the second surface, an exterior surface of the barrel interfacing with an interior surface of the fluidic channel”. Claim 6 recites, in particular, “the second surface comprises a dipped surface to receive a gasket”. Claim 8 recites, in particular, “the angle of the radially tapered surface is 18-25 degrees relative to an axis of the collar”. Claim 9 recites, in particular, “the collar further comprises at least one structurally supporting spoke formed between interior surfaces of the collar”. Claim 10 recites, in particular, “the collar comprises an annularly concave portion to receive a gasket interior to the fluidic channel”. Claim 12 recites, in particular, “a bag connecting liquid channel portion that extends at an angle with the needle receiving liquid channel portion, wherein the bag connecting liquid channel portion projects from the fluidic 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D SHENDEROV whose telephone number is (571)270-7049.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 






/ALEXANDER D SHENDEROV/               Examiner, Art Unit 2853                                                                                                                                                                                         
/HUAN H TRAN/               Primary Examiner, Art Unit 2853